Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 of U.S. Patent No. 10888290. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of the instant Application
1
2
3
4
5
6
7
U.S. Patent No. 10888290
1
2
3
1
1
1
7




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Masumoto (US 2012/0101368 A1).
Regarding claim 1, Masumoto teaches:
A medical-image processing apparatus, , ([0009], “A medical image diagnosis assisting apparatus”) comprising:
 processing circuitry (FIG. 1, image processing workstation) configured to
 acquire a first medical image containing a blood vessel ([0050], “image processing workstation 3 obtains selected CT image data V-CT.sub.t” [0081], “Coronary artery extraction unit 36 extracts a coronary artery region I-CA from a CT image V-CT.sub.t by a known method. For example, the coronary artery region I-CA may be extracted by extracting a cardiac region from the image data V-CT.sub.t of a CT image,”)  and 
a second medical image containing an organ that is not the blood vessel, ,(FIG. 4, [0050], “image processing workstation 3 obtains … MR image data V-MR (#1a, #1b).” [0015], “with a three-dimensional medical image representing the heart as input, a myocardial infarction rate representing a degree of myocardial infarction with respect to each of predetermined portions of the heart;” )
extract the blood vessel in the first medical image ([0081], “Coronary artery extraction unit 36 extracts a coronary artery region I-CA from a CT image V-CT.sub.t by a known method. For example, the coronary artery region I-CA may be extracted by extracting a cardiac region from the image data V-CT.sub.t of a CT image,”) and the organ in the second medical; ; ([0015], “with a three-dimensional medical image representing the heart as input, a myocardial infarction rate representing a degree of myocardial infarction with respect to each of predetermined portions of the heart;” [0082] “Further, myocardial infarction analysis unit 32 extracts a cardiac region, left ventricular cavity region, and myocardial region using the MR image data V-MR as input (#13b),”)
identify a positional relationship between the first medical image and the second medical image based on the extraction results of the blood vessel and the organ, ([0053], “Then, correspondence relationship determination unit 33 determines the correspondence relationship of anatomical positions of the hearts represented by the CT image V-CT.sub.t and MR image V-MR and the two images are aligned” [0082], “Then, when a cardiac analysis application is activated by the user, cardiac function analysis unit 31 extracts a cardiac region, left ventricular cavity region, and myocardial region from the CT image data V-CT.sub.t (#13a), sets a long axis LA-CTt and short axes SA-CT.sub.t,m,”)
generate a blood flow image representing an index relating to blood flow that is analyzed through the blood vessel by fluid analysis on the first medical image, ([0082], “ In the mean time, coronary artery extraction unit 36 extracts a coronary artery region I-CA from the cardiac region extracted in step #13a (#16)…. Then, superimposed image generation unit 34 generates a pseudo three-dimensional image I-OL in which the coronary artery region I-CA, cardiac function evaluation values CF,” the coronary artery region and the CF value is the blood flow image and index relating to blood flow.) and 
generate a combined image by combining the blood flow image and the second medical image based on the positional relationship. ([0082], “ In the mean time, coronary artery extraction unit 36 extracts a coronary artery region I-CA from the cardiac region extracted in step #13a (#16). Further, myocardial infarction analysis unit 32 extracts a cardiac region, left ventricular cavity region, and myocardial region using the MR image data V-MR as input (#13b), then sets a long axis LA-MR and short axes SA-MR.sub.m (#14b), and calculates infarction rates MI (#15b), as in the aforementioned embodiment. Then, superimposed image generation unit 34 generates a pseudo three-dimensional image I-OL in which the coronary artery region I-CA, cardiac function evaluation values CF, and infarction rates MI are superimposed, as shown in FIG. 15”)


Regarding claim 2, Masumoto teaches:
The medical-image processing apparatus according to claim 1, wherein the first medical image and the second medical image are collected respectively by different types of medical-image diagnostic apparatuses. . (Masumoto, FIG. 2, [0050], “image processing workstation 3 obtains selected CT image data V-CT.sub.t and MR image data V-MR (#1a, #1b).”)

Regarding claim 3, Masumoto teaches:
The medical-image processing apparatus according to claim 1, wherein the processing circuitry is further configured to analyze the index relating to blood flow in the blood vessel based on fluid analysis using the first medical image. ([0082], “ In the mean time, coronary artery extraction unit 36 extracts a coronary artery region I-CA from the cardiac region extracted in step #13a (#16)…. Then, superimposed image generation unit 34 generates a pseudo three-dimensional image I-OL in which the coronary artery region I-CA, cardiac function evaluation values CF,” the coronary artery region and the CF value is the blood flow image and index relating to blood flow.)

Regarding claim 4, Masumoto teaches:
The medical-image processing apparatus according to claim 1, wherein the second medical image acquired by the processing circuitry contains the organ, which is not contained in the first medical image. ; ([0015], “with a three-dimensional medical image representing the heart as input, a myocardial infarction rate representing a degree of myocardial infarction with respect to each of predetermined portions of the heart;” [0082] “Further, myocardial infarction analysis unit 32 extracts a cardiac region, left ventricular cavity region, and myocardial region using the MR image data V-MR as input (#13b),” [0081], “Coronary artery extraction unit 36 extracts a coronary artery region I-CA from a CT image V-CT.sub.t by a known method. For 

Regarding claim 5, Masumoto teaches:
The medical-image processing apparatus according to claim 1, wherein the second medical image acquired by the processing circuitry represents blood flow information in the organ, which is not the blood vessel. ([0015], “with a three-dimensional medical image representing the heart as input, a myocardial infarction rate representing a degree of myocardial infarction with respect to each of predetermined portions of the heart;” [0082] “Further, myocardial infarction analysis unit 32 extracts a cardiac region, left ventricular cavity region, and myocardial region using the MR image data V-MR as input (#13b),”)

Regarding claim 6, Masumoto teaches:
The medical-image processing apparatus according to claim 1, wherein the second medical image acquired by the processing circuitry is an image relating to the heart. ([0015], “with a three-dimensional medical image representing the heart as input, a myocardial infarction rate representing a degree of myocardial infarction with respect to each of predetermined portions of the heart;” [0082] “Further, myocardial infarction analysis unit 32 extracts a cardiac region, left ventricular cavity region, and myocardial region using the MR image data V-MR as input (#13b),”)

	Claim 7 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611